DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/26/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since “a second mode” was introduced in claim 3, claims 7 and 8 should be dependent the claim 3 instead.
Claim 11 recites “at least one transparent electrode” should be changed to “the at least one transparent electrode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domercq  et al. (US 20130114269).
	Regarding to claim 1, Domercq discloses, in Figure 1, a structural body member (10) with an energy-incident face (i.g., upper surface) including at least first portions and second portions; and an energy scattering layer (11) formed over the at least the first portions of the energy-incident face of the structural body member, the energy scattering layer (11) having an energy-incident surface (i.g., top surface) and a body side surface (i.g., bottom surface) opposite the energy-incident surface, the energy scattering layer (11) comprising: a plurality of  substantially-transparent particles (111) ;  and a substantially-transparent matrix material (110) that fixes the particles (111) in a layer arrangement to form the energy scattering layer (11), the particles (111) being fixed in the matrix material (110) in a manner that causes the energy scattering layer (11) to allow first wavelength of light to pass through the energy scattering layer (11), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Domercq as applied to claim 1 above, and further in view of Joo (US 2012/0133672 A1).
Regarding claim 2, Domercq discloses the object body structure of claim 1. Domercq does not disclose a controller being configured to receive a control input from 



Regarding claim 8, Domercq discloses the object body structure of claim 1, but Domercq does not disclose the energy scattering layer in the second mode reflecting a .

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Domercq as applied to claim 1 above, and further in view of Hwang (US 20140247408 A1).
Regarding claim 9, Domercq discloses the object body structure of claim 1 with the energy scattering layer (11) form over substrate (10).  Domercq does not disclose wherein the energy scattering layer being formed additionally over the at least the second portions of the energy-incident face of the structural body member.  
Hwang teaches an object body structure and further comprising: the energy scattering layer being formed additionally over the at least the second portions of the energy-incident face of the structural body member (a layer of randomly-distributed particles (energy scattering layer) formed over the entire bottom substrate (including second portions); figure 4; para.[0049]).  It would have been obvious to a person of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the object body structure, as previously disclosed by Domercq, in order to have provided to have modified the object body structure, as disclosed by Hwang, in order to have provided the energy scattering layer being formed additionally over the at least the second portions of the energy-incident face of the structural body member, as disclosed by Hwang, for providing a transmittance of light on a surface part of an object.



Regarding claim 11, Domercq and Hwang discloses the object body structure as described in claim 9.  Domercq further discloses wherein the at least one transparent electrode (12) being positioned in contact with the one of the energy-incident surface or the opposite surface of the energy scattering layer (11)(Fig.1 or 2, Abstract) .
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Domercq in view of Hwang (US 20140247408 A1) as applied to claim 2 above, and further in view of Joo.
Regarding claim 3, Domercq lacks disclosing of the energy scattering layer having a first refractive index in a first mode, and a second refractive index different from the first refractive index in a second mode when subjected to effects from the applied electrical field.   Hwang teaches the particles being fixed in the matrix material in a manner that causes the layer arrangement to have a first refractive index in a first mode when at rest (the liquid crystals are fixed in the polymer matrix in a manner that the particles are randomly distributed to cause the layer to have a shading effect (having a first refractive index) in a first mode when no electric field is applied; paragraphs (0004), (0007), (0057]; claim 10), and a second refractive index different from the first refractive index in a second mode when subjected to effects from an 
Domercq and Hwang, in combination, disclose the object body structure as described above.  However, Domercq and Hwang lacks disclosing of the first refractive index in the first mode rendering the energy scattering layer substantially transparent over the at least the first portions of the energy-incident face of the structural body member, and the second refractive index in the second mode causing the energy-incident surface of the energy scattering layer to present an opaque appearance in response to incident energy in the form of light energy in the visual range over the at least the first portions of the energy-incident face of the structural body member. Joo teaches a first refractive index in a first mode rendering the energy scattering layer substantially transparent over the at least the first portions of an energy-incident face of a structural body member (the colors of particles and the electrodes are set transparently (a first refractive index) to cause a surface energy-scattering layer transparent when no electric field is applied (first mode); abstract; para.[0130]), and a second refractive index in a second mode causing the energy-incident surface of the 

Regarding claim 4, Domercq and Hwang, in combination, disclose object body structure of claim 2, but Domercq and Hwang do not disclose the second index of refraction in the second mode being adjusted according to (1) the applied electrical field and (2) one or more of an index of refraction of the particles, a size of the particles, a material from which the particles are formed, a structural composition of the particles including a multi-layered structure in which each of a plurality of layers displays a .

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 5) the at least one transparent electrode being formed to have a plurality of discrete electrode portions for inducing a plurality of separate electrical fields acting .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/           Primary Examiner, Art Unit 2872